PUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 18-7122


ANTHONY FRED MARTIN,

                     Plaintiff – Appellant,

              v.

SUSAN DUFFY,

                     Defendant – Appellee.


Appeal from the United States District Court for the District of South Carolina, at Florence.
David C. Norton, District Judge. (4:15-cv-04947-DCN)


Submitted: September 11, 2020                                   Decided: October 13, 2020


Before GREGORY, Chief Judge, WYNN, and HARRIS, Circuit Judges.


Reversed and remanded by published opinion. Chief Judge Gregory wrote the opinion, in
which Judge Wynn and Judge Harris joined.


Matthew A. Fitzgerald, Caroline S. Burton, MCGUIREWOODS LLP, Richmond,
Virginia; Nicholas Klaiber, Indira T. Edwards, Aaron Kleinmann, CAPITAL ONE, N.A.,
Richmond, Virginia, for Appellant. Andrew F. Lindemann, LINDEMANN, DAVIS &
HUGHES, P.A., Columbia, South Carolina, for Appellee.
GREGORY, Chief Judge:

       Captain Susan Duffy placed Anthony Fred Martin in administrative segregation the

day after he accused a corrections officer of sexual assault. Duffy said it wasn’t her

decision. But 110 days later, she authorized Martin’s release.

       To date, the parties have spent nearly five years litigating whether Duffy segregated

Martin because he accused her colleague of misconduct or because safety and investigatory

concerns required it. Applying Mt. Healthy City School District Board of Education v.

Doyle, 429 U.S. 274 (1977), the magistrate judge presiding over Martin’s case found

legitimate penological interests, not retaliatory animus, led to Martin’s segregation. The

district court adopted the magistrate judge’s recommendation, denying Martin’s motion for

summary judgment and granting Duffy’s cross-motion.              We agree that Mt. Healthy

provides the appropriate framework for reviewing inmates’ First Amendment retaliation

claims. But because the court below improperly resolved genuine disputes of material fact

in Duffy’s favor, we reverse the district court’s grant of summary judgment and remand

the case for further proceedings consistent with this opinion.


                                             I.

       Martin is an inmate at Perry Correctional Institution (“Perry CI”). In September

2014, Martin filed a grievance against Sergeant B. Rogers, an officer at the facility. Martin

said Rogers pulled him aside as he was leaving the cafeteria earlier that day. Under the

guise of conducting a “proper shakedown procedure,” Rogers assaulted Martin, “rubbing

and touching [Martin’s] anus and penus [sic] area in a lingering and excessive manner.”

                                             2
       The next day, Duffy “questioned [Martin] relentlessly” and placed him in

administrative segregation. Duffy gave Martin a “Notice of Placement in PHD (Pre-

hearing Detention)” form. Beforehand, Duffy had checked a box on the form, indicating

that Martin’s segregation was designed to “maintain the integrity of an investigation.” Two

months went by without any updates on the status of Martin’s investigation.              Still

segregated, Martin completed a “Request to Staff Member” form on November 18, 2014.

He accused Duffy of placing him in “lock up” as a “reprisal” for his grievance against

Rogers and argued that no one since Duffy had asked him about Rogers’ misconduct.

       Duffy responded a month later: “You were placed under investigation by the

Division of Investigations. You are no longer under investigation and are currently on the

yard list.” On December 31, 2014, a prison official told Martin he could rejoin the general

prison population. Fearing “further and greater acts of retaliation,” Martin refused to return

to the yard and requested a transfer. The prison charged him with an offense for failing to

obey orders. It found Martin guilty of the charge and imposed sanctions.

       Proceeding pro se, Martin filed a complaint against Duffy in the District of South

Carolina. A magistrate judge screened the complaint under 28 U.S.C. § 1915(e)(2)(B) and

concluded that Martin failed to state a cognizable § 1983 claim. See R. & R. 3–5, Martin

v. Duffy, No. 4:15-cv-4947-DCN-TER (D.S.C. Dec. 30, 2015). Over Martin’s objections,

the district court adopted the magistrate judge’s recommendation and dismissed the suit.

Order Affirm. R. & R. 1–2, No. 4:15-cv-4947-DCN-TER (D.S.C. Jan. 20, 2016).

       Martin appealed. This Court affirmed in part and reversed in part the district court’s

judgment. Martin v. Duffy, 858 F.3d 239, 243 (4th Cir. 2017), cert. denied, 138 S. Ct. 738

                                              3
(2018). We agreed that Martin failed to state claims for a violation of his equal protection

or due process rights, but held that Martin stated a cognizable claim for retaliation under

the First Amendment. We also held that Duffy was not entitled to qualified immunity at

this stage because Martin sufficiently alleged that Duffy had violated a clearly established

right. Id. at 251 (citing Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 546 (4th Cir. 2017)).

Martin’s First Amendment claim was remanded to the district court for consideration on

the merits. Id. at 249–54.

       On remand, Martin filed an amended complaint. First Am. Compl., Martin v. Duffy,

No. 4:15-cv-4947-DCN-TER (Oct. 2, 2017). Martin and Duffy both moved for summary

judgment. 1 In reviewing the parties’ motions, the magistrate judge concluded that (1)

Martin engaged in protected First Amendment activity by filing a grievance, (2) Duffy

thereafter placed Martin in segregation—an action that adversely affected Martin’s First

Amendment rights, and (3) there was a causal connection between Martin’s grievance and

his placement in segregation. Martin v. Duffy, No. 4:15-cv-4947-DCN-TER, 2018 WL
9850161, at *3 (D.S.C. July 25, 2018). Martin’s prima facie case notwithstanding, the

magistrate judge determined that “prison officials ‘may still prevail by proving that they

would have made the same decision absent the protected conduct for reasons reasonably

related to a legitimate penological interest.’” Id. (quoting Rauser v. Horn, 241 F.3d 330,

334 (3d Cir. 2001)). Applying Rauser’s (i.e., Mt. Healthy’s) same-decision test, the


       1
        Martin filed a second amended complaint during the summary-judgment briefings.
Sec. Am. Compl., Martin v. Duffy, No. 4:15-cv-4947-DCN-TER (Feb. 14, 2018). Neither
party supplemented their summary-judgment briefings in response to this amendment. But
on appeal, both parties treat the second amended complaint as the operative complaint.
                                             4
magistrate judge determined that Martin’s claim failed because the administrative

segregation was rationally related to legitimate penological interests—namely, Duffy’s

concern for Martin’s safety and the integrity of a pending investigation. Id.

         Over Martin’s objections, the district court adopted the magistrate judge’s

recommendation, granted Duffy summary judgment, and dismissed Martin’s complaint.

Martin v. Duffy, No. 4:15-cv-4947-DCN, 2018 WL 9850164, at *1 (D.S.C. Aug. 6, 2018).

Martin filed a Fed. R. Civ. P. 59(e) motion, which the district court denied. Martin then

timely filed a notice of appeal. J.A. 284–85. This Court appointed Martin appellate

counsel.


                                             II.

         We review a district court’s grant of summary judgment de novo. Carter v.

Fleming, 879 F.3d 132, 139 (4th Cir. 2018). Summary judgment is only appropriate when,

viewing the facts in the light most favorable to the nonmoving party, “there is no genuine

dispute as to any material facts and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. Proc. 56(a).      At the summary-judgment stage, we draw “all justifiable

inferences . . . in [that party's] favor.” Anderson v. Liberty Lobby, 477 U.S. 242, 255

(1986). We read the pleadings of a pro se plaintiff liberally and interpret them “to raise the

strongest arguments that they suggest.” Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir.

1994).




                                              5
                                             III.

       To recover damages under 42 U.S.C. § 1983, a plaintiff must show (1) “the conduct

complained of was committed by a person acting under color of state law,” and (2) this

conduct deprived a person of rights, privileges or immunities secured by the Constitution

or laws of the United States. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970). Here,

Martin argues that Duffy violated his First Amendment rights by “repris[ing], harass[ing,]

and retaliat[ing] [against him] simply because [he] had attempted to informally resolve a

grievance.” To state a colorable First Amendment retaliation claim, a plaintiff “must allege

that (1) []he engaged in protected First Amendment activity, (2) the defendant[] took some

action that adversely affected [his] First Amendment rights, and (3) there was a causal

relationship between [his] protected activity and the defendant[’s] conduct.” Martin, 858
F.3d at 249.

                                             A.

       This case presents us with a matter of first impression for this circuit: whether Mt.

Healthy applies to prisoners’ retaliation claims. We find that it does.

       In the employment context, courts use a burden-shifting framework to evaluate

causation in First Amendment retaliation claims. Mt. Healthy, 429 U.S. at 287. Mt.

Healthy involved a city school board’s recommendation to not rehire one of the district’s

untenured teachers. Id. at 282. Leading up to the teacher’s release, he was involved in

several altercations—with fellow teachers; with cafeteria workers; with students. Id. He

also publicly criticized his school’s administration on a local radio station. Id. at 282. The

district accepted the school board’s recommendation and notified the teacher of its

                                              6
decision. Id. The notice referenced the radio station incident, a crude interaction the

teacher had with two students, and “a notable lack of tact in handling professional matters.”
Id. at 282–83. The teacher sued, alleging the school board retaliated against him for levying

public criticism against the school. Id. at 283. The district court agreed, finding the

undisputed facts showed that the teacher’s protected conduct was a substantial factor in the

board’s release decision. Id. The Court of Appeals upheld the district court’s grant of

summary judgment. The Supreme Court, however, changed course.

       Specifically, the Supreme Court disavowed “[a] rule of causation which focuse[d]

solely on whether protected conduct played a part, ‘substantial’ or otherwise, in a decision

not to rehire.” Id. Such a rule, the Court feared, “could place an employee in a better

position as a result of the exercise of constitutionally protected conduct than he would have

occupied had he done nothing.” Id. The Court found that, standing alone, the “substantial

factor” test failed to properly distinguish “between a result caused by a constitutional

violation and one not so caused.” Id.

       The solution? The same-decision test. After an employee establishes a prima facie

case of retaliation, the same-decision test allows an employer to defeat the claim by proving

“it would have reached the same decision . . . in the absence of the protected conduct.” Id.

An employer must make this showing by a preponderance of the evidence. Id. “If the

defendant fails to carry that burden, the inference is that ‘but for’ causation . . . has been

shown: the plaintiff would not have been harmed had his rights not been violated by the

defendant.” Greene v. Doruff, 660 F.3d 975, 979 (7th Cir. 2011) (Posner, J.).



                                              7
                                               B.

       We first acknowledge the circuit split this question has created. Although several

of our sister circuits apply Mt. Healthy to prisoners’ retaliation claims, others have rejected

this burden-shifting approach. Compare Smith v. Mosley, 532 F.3d 1270, 1278 (11th Cir.

2008) (applying same-decision test to prisoner’s First Amendment retaliation claim);

Rauser, 241 F.3d at 333 (same); Thaddeus-X v. Blatter, 175 F.3d 378, 399 (6th Cir. 1999)

(same); Graham v. Henderson, 89 F.3d 75, 80 (2d Cir. 1996) (same); Babcock v. White,

102 F.3d 267, 275 (7th Cir. 1996) (same), with DeMarco v. Davis, 914 F.3d 383, 388 (5th

Cir. 2019) (rejecting Mt. Healthy’s burden-shifting framework for prisoner’s First

Amendment retaliation claim); Spencer v. Jackson County Mo., 738 F.3d 907, 911–12 (8th

Cir. 2013) (same); Peterson v. Shanks, 149 F.3d 1140, 1144 (10th Cir. 1998) (same).

       The causation element in retaliation claims asks whether the considerations which

animated the defendant’s conduct were permissible or impermissible. Smith v. Mosley,

532 F.3d 1270, 1278 (11th Cir. 2008). Courts adopting the same-decision test have

determined that the burden of answering that question is best shared. We agree. The

alternative approach—requiring plaintiffs to bear the entire burden of establishing “but for”

causation in the first instance—places too weighty a burden on the individual arguing he

was punished for exercising his constitutional rights. See Woods v. Smith, 60 F.3d 1161,

1166 (5th Cir. 1995) (recognizing that “but for” causation “places a significant burden on

the inmate”); Goff v. Burton, 7 F.3d 734, 738 (8th Cir. 1993) (“The district court appeared

to recognize . . . that the “but for” standard “would be extraordinarily difficult for a prisoner

to show”).    This rings particularly true in the prison context, where inmates, often

                                               8
proceeding without the assistance of counsel, are poorly positioned to collect and present

evidence of a prison official’s subjective intent. Martin, as a prime example, was placed

in administrative segregation for nearly four months after he engaged in protected conduct.

J.A. 11. The transfer placed Martin in a separate, solitary-confinement like unit, apart from

the general prison population. J.A. 75. This type of confinement undoubtedly curbed

Martin’s ability to collect direct or circumstantial evidence of retaliatory animus in the days

and weeks immediately following his grievance.

       But even when inmates are part of the general population, prison policies strictly

circumscribe their schedule, placement, and ability to interact with those around him. See

McKune v. Lile, 536 U.S. 24, 39 (2002) (“It is well settled that the decision where to house

inmates is at the core of prison administrators’ expertise.”); Turner v. Safley, 482 U.S. 78,

85–87 (1987) (collecting cases) (warning that undue scrutiny of prison officials’ “day-to-

day judgments” would “seriously hamper their ability to anticipate security problems and

to adopt innovative solutions to the intractable problems of prison administration”);

Freeman v. Tex. Dep’t of Crim. Just., 369 F.3d 854, 864 (5th Cir. 2004) (“Prison officials

may legitimately punish inmates who verbally confront institutional authority without

running afoul of the First Amendment.”). These restrictions often further legitimate

penological interests, but they also create a stark asymmetry in inmates’ and prison

officials’ access to information about the prison’s decision-making process.                If,

notwithstanding these hurdles, an inmate shows that protected conduct was a substantial or

motivating factor in a prison guard’s decision to take adverse action, it is appropriate that



                                              9
the burden of proving a permissible basis for taking that action then shifts to the person

who took it.

       The circuits that reject this approach insist forsaking Mt. Healthy is necessary to

both temper the flood of prison litigation and preserve the “wide latitude” afforded prison

officials “in [controlling] and disciplining . . . inmates.” See, e.g., Woods, 70 F.3d at 1166;

Goff, 7 F.3d at 737–38. We do not find either justification persuasive.

       First, it is not the role of the judiciary to erect substantive barriers to prisoners’ civil

rights actions. See Crawford-El v. Britton, 523 U.S. 574, 596 (1998). That’s Congress’s

job, and it has already acted. The Prison Litigation Reform Act requires inmates to pay

filing fees; denies in forma pauperis status to most prisoners with three or more prior

“strikes”; bars suits for mental or emotional injury unless there is a prior showing of

physical injury; limits attorney’s fees; directs district courts to screen prisoners’ complaints

before docketing; authorizes courts to dismiss “frivolous,” “malicious,” or meritless

actions sua sponte; permits the revocation of good time credits for federal prisoners who

file malicious or false claims; and encourages hearings by telecommunication or in prison

facilities to make it unnecessary for inmate plaintiffs to leave prison for pretrial

proceedings. 42 U.S.C. § 1997e. Prisoner suits that surmount these obstacles must still

survive the pretrial hurdles all federal civil rights litigants face. See Kisela v. Hughes, 138
S. Ct. 1148, 1152 (2018) (“Qualified immunity attaches when an official’s conduct does

not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.”) (internal quotations omitted); Ashcroft v. Iqbal, 556 U.S. 662,

678–79 (2009) (“Rule 8 . . . does not unlock the doors of discovery for a plaintiff armed

                                               10
with nothing more than conclusions.”); Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)

(“The mere existence of a scintilla of evidence in support of the plaintiff’s position will be

insufficient [to survive a motion for summary judgment].”). We find neither reason nor

authority to further winnow these claims.

       Second, Mt. Healthy does not encroach upon the deference granted to prison

officials. See Rauser, 241 F.3d at 334 (explaining that the Mt. Healthy framework “do[es]

not disregard the deferential standard articulated in Turner”). To be sure, courts must take

care to “afford appropriate deference and flexibility to prison officials in the evaluation of

proffered legitimate penological reasons for conduct alleged to be retaliatory.” Pratt v.

Rowland, 65 F.3d 802, 807 (9th Cir. 1995) (citing Sandin v. Conner, 515 U.S. 472, 482

(1995)). But the obligation to view prison officials’ explanations charitably does not free

officials from providing any explanation at all. Once a plaintiff establishes his protected

conduct was a substantial or motivating factor in the defendant’s decision to take adverse

action, the defendant is appropriately tasked with explaining why her decision was not

animated by retaliatory motives.

                                             C.

       Martin, without proposing an alternative, argues that the Court should reject the

same-decision test in cases where a prisoner is not charged with misconduct. Appellant

Br. at 14. Martin correctly recognizes that prisoners’ retaliation claims often arise after an

inmate has engaged in both protected conduct and misconduct. See, e.g., O’Bryant v.

Finch, 637 F.3d 1207, 1219–20 (11th Cir. 2011) (inmate sanctioned after filing grievances

and violating prison rules); Smith v. Mosley, 532 F.3d 1270, 1272–75 (11th Cir. 2008)

                                             11
(same); Greene, 660 F.3d at 976–77 (inmate fired from prison library job after threatening

to file a grievance against librarian and being accused of violating library rules); Mitchell

v. Horn, 318 F.3d 523, 527–28 (3d Cir. 2003) (inmate sent to restrictive housing after filing

grievances and being accused of a drug infraction); Graham, 89 F.3d at 77–78 (inmate sent

to restrictive housing after filing grievances and being accused of organizing a “work

slowdown”). In these cases, Mt. Healthy applies with intuitive ease. If a prison official

shows she would have taken the same actions if the inmate engaged only in misconduct,

courts logically infer legitimate reasons caused the adverse action, not retaliatory ones. See

Greene, 660 F.3d 975, 979–80.

       The same-decision test is a clumsier endeavor in cases like this one, where the

permissible and impermissible reasons for taking an adverse action are inseparably

intertwined. Martin contends that Duffy placed him in segregation as punishment for his

grievance. Duffy, on the other hand, argues Martin’s grievance simply alerted prison

officials of the need to protect both Martin and the integrity of an impending investigation.

Either way, it’s undisputed that Martin’s grievance gave rise to his segregation.

       But unlike situations involving misconduct, Duffy cannot show that she would have

taken the same actions absent Martin’s grievance—not because safety and investigatory

concerns cannot justify the use of administrative segregation, but because her concerns,

even if legitimate, were a byproduct of Martin’s complaint. The same-decision test, as

originally phrased, fails to conceive of a scenario where a defendant’s reasons for taking

adverse action are both legitimate and wholly bound up in a plaintiff’s protected conduct.



                                             12
       Nevertheless, it is more prudent to adjust Mt. Healthy than to abandon it. We find

persuasive the Second Circuit’s approach to this dilemma in an analogous context. See

Greenwich Citizens Comm., Inc. v. Cntys. of Warren & Washington Indus. Dev. Co., 77
F.3d 26, 33 (2d Cir. 1996). There, local residents and community groups filed a lawsuit

against a local government agency opposing a proposed construction project. Id. at 28.

The agency filed several counterclaims in response. Id. at 29. The plaintiffs then filed a

§ 1983 suit in federal court, arguing that the agency filed their counterclaims in retaliation

for the plaintiffs’ original suit. Id. At summary judgment, the district court found that (1)

the plaintiffs engaged in constitutionally-protected conduct by filing their original lawsuit,

(2) the plaintiffs established the agency’s counterclaims were motivated by or substantially

caused by the plaintiffs’ decision to file a lawsuit, and (3) the agency failed to prove it

would have filed its counterclaims absent plaintiffs’ original suit. Id. The question of

whether the plaintiffs suffered a chilling effect such that the agency’s counterclaims

amounted to an “adverse action” was left for the jury. Id. The district court rejected the

agency’s argument that plaintiffs had to prove retaliatory intent to prevail. Id.

       On appeal, the Second Circuit held that this was in error. It reasoned that, in some

contexts, rigidly applying Mt. Healthy improperly creates a “standard of strict liability

based purely on cause and effect”—a standard the Supreme Court has rejected for First

Amendment retaliation claims. 2 Id. at 30 (citing Younger v. Harris, 401 U.S. 37, 51 (1971)



       2
         We, like the court in Greenwich, emphasize this decision does not address
“whether the state of mind of a governmental defendant is relevant to all First Amendment
claims.” 77 F.3d at 31.
                                             13
(“[T]he existence of a ‘chilling effect,’ even in the area of First Amendment rights, has

never been considered a sufficient basis, in and of itself, for prohibiting state action.”)); see

also Heffernan v. City of Paterson, 136 S. Ct. 1412, 1419 (2016) (“To win, the employee

must prove an improper [] motive.”); Bell v. Sch. Bd. of City of Norfolk, 734 F.2d 155, 157

(4th Cir. 1984) (upholding district court’s Rule 12(b)(6) dismissal of retaliatory-

counterclaim claim because defendant lacked ‘evil motive’ when filing its suit). After

explaining why Mt. Healthy did not intend to “dispens[e] with the traditional state-of-mind

requirement for retaliatory First Amendment claims,” Greenwich concluded: “[A]lthough

the language in Mt. Healthy refers to the plaintiff’s conduct, the Court’s analysis, properly

understood, attempts to weigh the impact of the defendant’s impermissible reason on the

defendant’s decision to act.” 77 F.3d at 32 (emphasis in original). The causation inquiry

does not solely consider “the causative effect of the plaintiff’s protected conduct”; it

considers “the combined causative effect of the plaintiff’s conduct and the defendant’s

impermissible reason.” Id.

       Greenwich then identified two types of First Amendment retaliation claims: (1)

claims where the principal dispute is whether protected or unprotected conduct caused a

defendant to take adverse action, and (2) claims where the principal dispute is whether a

defendant took adverse action for retaliatory purposes. Id. at 33. Mt. Healthy exemplifies

the first category of cases: dual-motive cases. There, the school board fired an employee

after he engaged in both protected and unprotected conduct. The board did not dispute that

its discharge decision was designed to punish. Rather, it argued that the employee’s

protected conduct, albeit a factor in the decision, was not the “but for” cause of the decision.

                                               14
Mt. Healthy, 429 U.S. at 285–87. In dual-motive cases like Mt. Healthy, “the defendant

can properly be said to be acting on the basis of either ‘protected conduct’ or

‘impermissible reason’” because “a finding that the defendant acted because of the

protected conduct is tantamount to a finding that the defendant acted with retaliatory

intent.” Id. at 33 (emphasis in original).

       But there are other cases, like Greenwich and the one here, “where the distinction

between ‘protected conduct’ and ‘impermissible reason’ becomes important.” Id. In this

second category of cases—“unitary event” cases—the plaintiff’s protected conduct is a

single event “that could prompt either a permissible or an impermissible reason on the part

of the defendant to act.” Id. (citing Bell, 734 F.2d at 155). In Greenwich, the defendant’s

adverse action—filing counterclaims—undisputedly flowed from the plaintiff’s protected

conduct—filing a lawsuit. Id. at 32. So too here, Martin’s placement in segregation

undisputedly flowed from his grievance.       J.A. 170–71, 187–88.       But as Greenwich

explained:

       In these situations, “protected conduct” does not necessarily equal
       “impermissible reason,” and if the test of “but for” causation is phrased in
       terms of the impact of the “protected conduct,” then this phrase becomes an
       inadequate proxy for the proper inquiry into whether the defendant acted with
       retaliatory intent. In cases involving unitary events, claims of alleged
       retaliation for the exercise of a constitutional or statutory right require
       focusing precisely on whether the defendant acted for an impermissible
       reason, and not merely in response to the plaintiff’s conduct.

Id. at 33.

       To wit, in “unitary event” retaliation claims, the same-decision test asks not whether

the defendant would have reached the same decision absent the plaintiff’s protected


                                             15
conduct, but whether the defendant would have reached the same decision absent a

retaliatory motive. Id. Other courts have sub silencio adopted this reformulation when the

facts so require. See, e.g., Texas v. Lesage, 528 U.S. 18, 21 (1999) (“The government can

avoid liability by proving it would have made the same decision without the impermissible

motive.”); Paterek v. Vill. of Armada, Mich., 801 F.3d 630, 646 (6th Cir. 2015) (“[T]he

burden shifts to the defendant to put forth evidence showing it would have taken the

adverse action absent any retaliatory motive.”); Babcock, 102 F.3d at 275 (“[T]he ultimate

question is whether events would have transpired differently absent the retaliatory

motive.”) (citing Mt. Healthy, 429 U.S. at 287).

       We pause to recognize a third category of First Amendment retaliation claims:

claims where the parties equally dispute what conduct caused defendant’s adverse action

and whether the defendant bore retaliatory animus. Take, for example, a case where a

prison decides to transfer one of its inmates. The day before the inmate learns of his

transfer, he files a lawsuit against the prison for an unrelated incident. When the inmate

learns of his transfer, he files another lawsuit, alleging the prison is transferring him in

retaliation for his original suit. Consider, too, the example of an inmate who files a

grievance against a prison guard. The next day, the guard places the inmate in disciplinary

segregation for an infraction the inmate did not commit. The inmate files a suit against the

guard, alleging she manufactured disciplinary charges against him in retaliation for his

original suit. In these examples, both parties argue that a single event led to the adverse

action but disagree about what event prompted the action. As Spiegla v. Hull, 371 F.3d

928, 933–34, 943 (7th Cir. 2004) and Graham, 89 F.3d at 80–81 illustrate, the dual-motive

                                            16
framework will often provide an effective way to ferret out causation and retaliatory

animus in these types of cases.

         Ultimately, we find Mt. Healthy strikes the right balance in allocating the parties’

burdens and allowing courts flexibility in evaluating causation. The district court correctly

concluded that Mt. Healthy’s burden-shifting framework governed Martin’s retaliation

claim.


                                             IV.

         We nonetheless reverse the district court’s grant of summary judgment.           In

reviewing both parties’ motions, the magistrate judge determined that Martin established a

prima facie case as a matter of law. Martin, 2018 WL 985016, at *3 (citing Martin, 858

F.3d at 249). Neither Martin nor Duffy challenge this finding on appeal. The magistrate

judge then proceeded to the same-decision test, explaining that “even if a prisoner asserting

a First Amendment retaliation claim establishes the three elements of such a claim, prison

officials may still prevail by proving that they would have made the same decision absent

the protected conduct . . . .” Id. (quoting Rauser, 241 F.3d at 334 (internal quotations

omitted)). 3 To meet this burden, Duffy filed an affidavit, stating that she placed Martin in

a holding cell because an investigator told her to. J.A. 170. She explained that Martin’s

segregation was designed to “protect the integrity of the[ir] investigation” and ensure


         3
        As discussed above, the proper inquiry in “unitary event” cases like this is whether
the defendant would have reached the same decision absent her retaliatory motives. That
said, we do not reverse the decision below simply because the district court used the wrong
words. Rather, the existence of material factual disputes made summary judgment
improper.
                                              17
Martin’s “safety and protection.” Id. at 171. The court determined that these reasons were

both true and rationally related to legitimate penological interests. Martin, 2018 WL

985016, at *3 (citing Hewitt v. Helms, 459 U.S. 460, 473 (1983)).

                                              A.

       The district court erred in crediting Duffy’s reasons for segregating Martin. At the

summary-judgment stage, a court must view all facts in the light most favorable to the non-

moving party. Fed. R. Civ. P. 56(a). “Credibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the facts are jury functions, not

those of a judge.” Liberty Lobby, 477 U.S. at 255. Whether Duffy would have placed

Martin in segregation absent a retaliatory motive is a question of material fact. To be sure,

Duffy filed an affidavit stating that a prison investigator instructed her to segregate Martin

pending an investigation.      J.A. 171.    Duffy insisted Martin “was not placed in an

administrative holding cell as punishment or retaliation for making [] sexual misconduct

allegations against Sgt. Rogers” and that she informed Martin that the goal of his placement

was “to protect the integrity of the investigation” and ensure “his [] safety and protection.”

Id. But Duffy failed to identify any specific threats to either Martin’s safety or the integrity

of an investigation. Moreover, Duffy’s affidavit is, at times, inconsistent. Most notably,

she insists Martin’s segregation “was not her decision” but also states that she was the one

to end it. See J.A. 171–72. This inconsistency further casts doubt on Duffy’s version of

events.

       Martin also filed an affidavit.       He explained that Duffy “questioned [him]

relentlessly” before moving him to administrative segregation. J.A. 82. Duffy kept him

                                              18
segregated for 110 days, preventing him from filing a “step 1 10-5 grievance” against

Rogers. J.A. 84. Finally, Martin presented circumstantial evidence that this segregation

was arbitrary, and that the impetus for his eventual release was not completion of an

investigation but a “Request to Staff Member” form he submitted after two months of

unexplained confinement. J.A. 83, 119. Indeed, it is unclear whether any investigation

ever occurred. See J.A. 119.

       Viewing these conflicting accounts in the light most favorable to Martin, there is a

genuine dispute of material fact regarding whether Duffy would have placed Martin in

segregation for 110 days absent a retaliatory motive. Because a reasonable juror could find

that Duffy placed Martin in segregation and kept him segregated for impermissible reasons,

summary judgment was improper.

                                            B.

       Martin also argues that the district court erred in allowing Duffy to prevail under

the same-decision test by pointing to a policy of placing all inmates who file grievances in

administrative segregation. A prison policy that—either in text or in practice—segregates

all complaining inmates, he contends, is unconstitutional. We have doubts about whether

the type of blanket policy Martin describes could survive Turner, 482 U.S. at 89. See

Shepard v. Quillen, 840 F.3d 686, 693–94 (9th Cir. 2016). But we reserve them because

this question is not directly before the Court. Duffy did not argue in her cross-motion for

summary judgment that she placed Martin in administrative segregation pursuant to a

blanket policy of segregating complaining inmates. The district court did not rest its

decision on a finding that Duffy was acting pursuant to prison policy. And there is no

                                            19
evidence in the record that Perry CI retains this type of policy. To the contrary, in Martin’s

original complaint, he alleged, “Other inmates in the general population statewide have

attempted to informally resolve grievances of inappropriate an[d] unwanted touching

‘battery’ and were not placed on segregation as the plaintiff was.”

       We nonetheless take this opportunity to reemphasize the well-settled principle that

“[a]n action motivated by retaliation for the exercise of a constitutionally protected right is

actionable, even if the act, when taken for a different reason, might have been legitimate.”

Woods, 60 F.3d at 1165; see also Maben v. Thelen, 887 F.3d 252, 262–63 (6th Cir. 2018);

Allah v. Seiverling, 229 F.3d 220, 224–25 (3d Cir. 2000); Williams v. Meese, 926 F.2d 994,

998 (10th Cir. 1991). Courts view retaliation claims in the prison context with an eye

toward avoiding “excessive judicial involvement in prison administration.” Pratt, 65 F.3d

at 807 (citing Sandin, 515 U.S. at 482). But the broad deference afforded to corrections officers

is not without limits. We cabin that deference when failing to do so would “unfairly tempt

corrections officers to enrobe themselves and their colleagues in what would be an absolute

shield against retaliation claims.” Maben, 887 F.3d at 263 (quoting Woods, 60 F.3d at 1165).

                                               C.

       In sum, the district court correctly invoked Mt. Healthy but erred in making

credibility determinations at the summary-judgment stage. Because genuine disputes of

material fact preclude summary judgment, the Court reverses and remands for further

proceedings consistent with this opinion.


                                                              REVERSED AND REMANDED

                                               20